                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DASHUNA RICHARDS and
EDDIE HARRIS,

             Plaintiffs,                            Civil Case No. 16-13520
                                                    Honorable Linda V. Parker
v.

CITY OF JACKSON and
MATHEW PETERS, in his
individual and official capacities,

          Defendants.
___________________________________/

     OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
               STAY OF PROCEEDINGS (ECF NO. 64)

      Defendant, Mathew Peters, filed a Notice of Appeal from this Court’s

August 27, 2018 Order granting, in part, and denying, in part, Defendants’ Motion

for Summary Judgment. (ECF Nos. 45, 59 & 62.) In due course, Defendant has

requested the Court, through the instant motion, to stay proceedings pursuant to

Fed.	R.	Civ.	P.	62(b)(4)	and	Fed.	R.	App.	P.	8(a)(1)(A). (ECF No. 64.)

      A proper notice of appeal divests the district court of jurisdiction and

transfers jurisdiction to the court of appeals. Lewis v. Alexander, 987 F.2d 392,

394 (6th Cir. 1993). Therefore, as a matter of course, the Court will grant

Defendant’s motion for stay of proceedings pending the disposition of Defendant’s

appeal.
                                          1
      Accordingly,

      IT IS ORDERED that Defendant’s motion for stay of proceedings (ECF

No. 64) is GRANTED.

      IT IS SO ORDERED.

                                             s/ Linda V. Parker
                                             LINDA V. PARKER
                                             U.S. DISTRICT JUDGE

Dated: October 15, 2018

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, October 15, 2018, by electronic and/or
U.S. First Class mail.

                                             s/ R. Loury
                                             Case Manager




                                         2
